Citation Nr: 1520466	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-42 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for residuals of a lumbar spine injury.

2.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities, for the rating period on appeal prior to July 30, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty service from August 1994 to June 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision issued by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA), which as relevant, continued a 40 percent rating for residuals of lumbar spine injury.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the pendency of this appeal, the RO granted entitlement to a TDIU, effective July 30, 2012.  See June 2013 rating decision.  As will be discussed below, the Board will adjudicate herein the issue of a TDIU for the rating period on appeal prior to the effective date of the TDIU award, July 30, 2012.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum rating for limitation of motion of the thoracolumbar spine.  There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, or of incapacitating episodes of degenerative disc disease having a total duration of at least six weeks but less than twelve weeks per year.  

2.  Resolving any doubt in the Veteran's favor, his lumbar spine strain disability has been productive of neurological impairment of the right and left lower extremities that results in disability analogous to mild incomplete paralysis of the sciatic nerves during the appeal period.

3.  For the rating period on appeal prior July 30, 2012, the Veteran was precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment

CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 percent for residuals of lumbar spine injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242, 5243 (2014).

 2.  The criteria for a separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; (DC) 8520 (2014).

3.  The criteria for a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; (DC) 8520 (2014).

4.  For the rating period on appeal prior to July 20, 2012, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA provided a notice letter to the Veteran in April 2009, which apprised the Veteran of the type of evidence and information needed to substantiate his claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, post-service medical records, as well as lay statements in support of the claim.
The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.


 III.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.   See 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Lumbar Spine Disability and Associated Neurological Manifestations

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease (also referred to as degenerative disc disease) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id. 

The RO evaluated the Veteran's service-connected lumbar spine disability as 40 percent disabling under DC 5242 of the General Rating Formula.  38 C.F.R. § 4.71a (2014).  Under such formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

Alternatively, intervertebral disc syndrome can be rated under the IVDS Formula.  Under these criteria, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5243.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Turning now to the relevant evidence, the Veteran was afforded a VA examination in April 2009.  He reported continued chronic back pain and radicular pain intermittently down either leg.  On examination, the Veteran's right side paravertebral muscles were a bit tight than on the left, but not grossly tender.  There was no tenderness over the midline.  Forward flexion began to cause pain at 60 degrees on three repetitions but he could flex to 90 degrees with pain, but no weakness, fatigability, or loss of endurance.  Retroflexion to 35 degrees caused pain at the end of each excursion (three times) but no weakness, fatigability, or loss of endurance.  Lateral flexion was to 30 degrees on three repetitions, bilaterally.   Rotation was to 40 degrees, bilaterally, with mild pain at the endpoint.   The examiner could not detect any sensory deficit in the thighs or feet.  Reflexes of the lower extremities were normal, bilaterally.  Straight leg raising revealed pain at 10 degrees and continued to 45 degrees.  The examiner summarized by noting that the Veteran had radicular pain in both legs on occasion; used a TENS unit; reportedly could not do household chores.  He also noted that there were no additional limitations with repetitive use of the lumbar spine, and that flare-ups occurred in the morning when getting out of bed or with any kind of prolonged activity or bending, walking, or standing.  Painful motion was present but spasms, weakness, or tenderness were not shown.  Sensory and motor examinations were normal.   There were no incapacitating events of back disease over the past twelve months.  Impression was residuals of lumbar spine injury, intermittent bilateral radiculopathy with chronic lumbar pain.

In September 2009, the Veteran began physical therapy for his back disability.  

During a March 2010 VA Aid & Attendance examination, the Veteran was able to stand from a seated position on his own without difficulty.  He walked with a slow but normal gait with the use of a cane.  Spinal alignment was normal.  There were mild to moderate spasms and tenderness to palpation of the lumbar spine.  Forward flexion of the thoracolumbar spine was to 60 degrees; posterior flexion was to 5 degrees; lateral flexion was to 10 degrees, bilaterally; and rotation was to 30 degrees bilaterally, all with pain at extreme range of motion in all directions.  Upon repetitive-use testing, there was no additional weakness, fatigability, incoordination, additional restricted range of motion, or functional impairment.  Motor strength in the lower extremities was normal (5/5).  He had no muscle atrophy.  Reflexes were symmetric, +1, and equal in both knees and ankles.  Sensory examination was also normal.  Impression was lumbar spine injury. 

According to an April 2010 VA "Aid and Attendance" examination report, the Veteran has paraspinal muscle spasms with moderate restricted motion secondary to pain/myofascial pain.  It was noted that he used a cane to assist with locomotion.

According to an April 2010 VA physical medicine rehabilitation physician note, the Veteran had been recently discharged from the clinic since rehabilitation interventions were not successful.  

A May 2010 MRI report shows degenerative changes in the lumbar spine; mild narrowing of the bilateral neural foramina; mild to moderate bilateral facet arthropathy; and ligamental thickening.

The current 40 percent rating assigned to the Veteran's lumbar spine disability under DC 5242 is based on evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

After having reviewed all evidence, both lay and medical, the Board finds that a rating higher than 40 percent is not warranted under the General Rating Formula.  
As explained, a 50 percent rating requires unfavorable ankylosis of the thoracolumbar spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note 5 of the General Rating Formula.

Notably, the evidence of record, including the Veteran's x-ray and MRI reports, obtained during the pendency of this appeal, does not demonstrate that he has unfavorable ankylosis of the thoracolumbar spine or the functional equivalent.  Rather, the evidence of record shows that he still retains some range of motion, albeit limited, in his thoracolumbar spine.  Therefore, the Veteran's lumbar spine disability does not meet the criteria required for the next higher 50 percent rating under the General Rating Formula. 38 C.F.R. § 4.71a (2014). 

The Veteran requested an increased rating based on his limited range of lumbar spine motion.  See his March 2011 statement.  However, his lumbar spine disability is already evaluated at the maximum rating for limitation of motion.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).  

Likewise, a rating higher than 40 percent is not warranted under the IVDS formula because there is no evidence showing that the Veteran has had incapacitating episodes of disc disease having a total duration of at least six weeks but less than twelve weeks per year.  See DC 5243.  To the contrary, the April 2009 VA examiner affirmatively stated that the Veteran had no incapacitating episodes of low back disease in the past year, and the evidence received since then does not demonstrate otherwise.  See also, March 2010 Aid & Attendance Examination report.  Accordingly, for the entire appeal period, a rating higher than 40 percent for the lumbar spine disability is not warranted under DCs 5242 and 5243.

In summary, there is no basis to support a disability rating higher than 40 percent for the Veteran's service-connected lumbar spine disability at any time during the pendency of this claim.  Staged ratings are not warranted.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

However, in addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

DC 8520 provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy. An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The Veteran has reported radicular pain in his legs during the pendency of the appeal.  On his February 2009 claim, he stated that he was experiencing pain in his legs.  Although the April 2009 VA examiner indicated that sensory or motor deficits in the lower extremities could not be reproduced on examination, he affirmatively stated that the Veteran has radiation of pain down either leg on occasion and diagnosed him with residuals of lumbar spine injury and intermittent bilateral radiculopathy with chronic pain.  Moreover, according to a July 2009 VA primary care note, the Veteran reported continued low back pain with radiation to both thighs.  

Although the Veteran reports radicular leg pain, evidence of radiculopathy has not been reproduced during his examinations.  Nonetheless, as noted above, he was diagnosed with intermittent bilateral radiculopathy by the April 2009 examiner.  As such, the Board finds that the evidence is in equipoise as to whether the Veteran has neurological manifestations in his legs secondary to his service-connected lumbar spine disability.   Accordingly, resolving all doubt in the Veteran's favor, the Board finds that, based on the lay and medical evidence, he has had neurologic manifestations in both legs associated with lumbar spine disability during the entire appeal period.  His leg symptoms are analogous to mild radiculopathy of the sciatic nerves.  As such, the Board concludes that the evidence supports his entitlement to a separate 10 percent rating under DC 8520 for radiculopathy of the right and left lower extremities.  However, a higher rating of 20 percent is not warranted, as the Veteran's neurologic symptoms are only intermittent and there is clearly no evidence of radicular impairment to a moderate degree.  See 38 C.F.R. § 4.124a. 

The competent evidence does not reflect any other objective neurologic abnormalities associated with the lumbar spine disability, such as in the bladder or bowel, so as to warrant any additional separate ratings.  The Board recognizes that the Veteran had previously claimed that his current headaches are associated with his lumbar spine disability; however, the RO, in a September 2010 rating decision, most recently denied service connection for headaches and there is no indication that the Veteran appealed that decision.  

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence does not show such an exceptional disability picture that the available schedular rating for the service-connected lumbar spine are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's service-connected lumbar disability is primarily manifested by disc disease, painful and limited motion, and these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, DCs 5237-5243; DeLuca, Mitchell, supra.   The Board notes further that there is no evidence in the record of radicular symptoms in the legs that are not encompassed by the criteria for the separate schedular ratings assigned herein.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

B.  Derivative Claim for a TDIU Prior to July 30, 2012

The Veteran maintains that his service-connected disabilities prevent him from following and maintaining gainful employment.  As noted above, the RO awarded a TDIU, effective July 30, 2012; therefore discussion regarding entitlement to a TDIU is limited to the rating period on appeal prior to that total rating.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.   38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.

The record shows that the Veteran was in receipt of a 40 percent rating for his lumbar spine disability since July 31, 1998.  Effective March 25, 2011, he received a 30 percent rating for depression which increased his combined rating (including his spine disability) to 60 percent.    

Effective July 30, 2012, the rating for depression was increased to 70 percent, in turn, increased his combined schedular rating to 80 percent.  However, as noted, a TDIU was also granted, effective July 30, 2012.  

Thus, prior to July 30, 2012, the Veteran was assigned a combined rating of no higher than 60 percent for his two service-connected disabilities.  Although he did not meet the minimum schedular percentage requirements for a TDIU at that time, the Board notes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him/her in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. 

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the non-reviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations. Accordingly, this contention is rejected."  Id. at *5. .  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at *5 fn 4. 

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA. See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").
 
Turning now to the relevant evidence of record, in his February 2009 statement, the Veteran indicated that he was unable to work due to his service-connected back disability.  

Also in February 2009, he was admitted to a VA hospital due to suicidal ideation and a plan to inflict bodily harm on himself.  The hospital report reflects that he was unemployed and that he had no more than a high school education.  The Veteran was discharged from the hospital in March 2009 with a diagnosis of a psychotic disorder, NOS, and was assigned a GAF score of 21. 

During a March 2010 VA Aid & Attendance examination, it was noted that the Veteran had experienced some memory change of recent onset in the past few years.  

On the Veteran's TDIU application (received in September 2012), he indicated that both his lumbar spine and psychiatric disabilities preclude him from securing or following any gainful occupation.  He stated that he last worked full-time in 1999 as a grocery bagger, at which time he also became too disabled to work.  He indicated that he left that job due to his disability.  He did not identify any employers.  

The Veteran also submitted an Employment Questionnaire in September 2012, and on that questionnaire, he left the employer section blank, indicating that he had had no recent employers.  See September 2012 VA Form 21-4140.  See also, an April 2013 statement submitted by the Veteran's representative.  

On an April 2013 "Request for Employment Information," the Veteran reported having last worked as a ship serviceman in June 1997.  See April 2013 VA Form 21-4192.

Based on this evidence, and resolving all doubt in the Veteran's favor, the Board concludes that his service-connected lumbar spine and psychiatric disabilities have precluded all types of employment for the rating period on appeal prior to July 30, 2012.  The Veteran has reported being unemployed since the late 1990's.  Although he initially reported being unable to secure employment due to his service-connected lumbar spine disability, he subsequent asserted, and the medical evidence suggests, that his psychiatric disability also has a significant impact on his employability.  Accordingly, a TDIU predicated on both service-connected disabilities is granted for the rating period prior to July 30, 2012.

Lastly, a claim for special monthly compensation has not been raised because the Veteran is not in receipt of an independently ratable disability at 60 percent that is separate and distinct from the 100 percent rating for a TDIU. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

ORDER

A disability rating higher than 40 percent for residuals of lumbar spine injury is denied.

A separate 10 percent disability rating for lumbar radiculopathy of the right lower extremity is granted for the entire appeal period, subject to the law and regulations governing payment of monetary benefits.

A separate 10 percent disability rating for lumbar radiculopathy of the left lower extremity is granted for the entire appeal period, subject to the law and regulations governing payment of monetary benefits.

For the rating period on appeal prior to July 30, 2012, a TDIU is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


